                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:13-CR-81-1H


UNITED STATES OF AMERICA,               )
                                        )
                                        )
                                        )
       v.                               )
                                        )                 ORDER
                                        )
ERWIN RIOS,                             )
                                        )
       Defendant.                       )



      This matter is before the court on defendant’s motion for

compassionate release [DE #46].             Counsel was appointed under the

Standing Order, 19-SO-3, and filed a memorandum in support of the

motion on defendant’s behalf [DE #48].              The government responded

in   opposition   and    filed   a    sealed   exhibit   in    support   of   its

memorandum.    [DE #48, #50].        Defendant filed a reply [DE #54], and

this matter is ripe for adjudication.

      On May 14, 2013, defendant pled guilty to a one-count criminal

information to possession of a stolen firearm.                 The undersigned

sentenced him on October 8, 2013, to a term of 120 months.

Defendant   has   been   in   custody       since   February   8,   2013.     His

projected release date is August 15, 2021, and he is currently

housed by the Raleigh Residential Reentry Management Field Office.
III.         Compassionate Release Motion
       Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018 (“First Step Act”). 1 That statute provides in

relevant part:

       The court may not modify a term of imprisonment once it has

been imposed except that—

       (1)   in any case—

       (A)   the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights
             to appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30 days
             from the receipt of such a request by the warden of the
             defendant’s facility, whichever is earlier, may reduce
             the term of imprisonment ..., after considering the
             factors set forth in section 3553(a) to the extent that
             they are applicable, if it finds that—

             (i)    extraordinary and compelling    reasons   warrant
                    such a reduction ...

       and that such a reduction is consistent with applicable policy

       statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

       The Sentencing Commission has not issued a policy statement

applicable to motions filed by defendants under this statute.

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a result, district courts are ‘empowered ... to consider any

extraordinary and compelling reason for release that a defendant


1


                                   2
might raise.’” Id. at 284 (citation omitted).

     In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

     These factors include: “(1) [Defendant’s] personal
     history and characteristics; (2) his sentence relative
     to the nature and seriousness of his offense; (3) the
     need for a sentence to provide just punishment, promote
     respect for the law, reflect the seriousness of the
     offense, deter crime, and protect the public; (4) the
     need for rehabilitative services; (5) the applicable
     guideline sentence; and (6) the need to avoid
     unwarranted sentencing disparities among similarly-
     situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

(D. Md. July 28, 2020) (citation omitted) (alteration in original).



     There is some dispute regarding whether defendant exhausted

administrative   remedies      prior     to   filing   the     instant    motion.

However, the court need not reach that issue because defendant

fails to establish an extraordinary and compelling reason for a

reduced sentence. The presence of COVID-19 in the federal prison

system     standing    alone      does        not    justify     compassionate

release.    Further,   defendant       fails    to   establish     that    he   is

particularly susceptible to complications arising from the virus.

United States v. May, No. 5:08-CR-331-1FL, 2020 WL 2497706, at *2

(E.D.N.C. May 14, 2020).       Defendant is currently 27 years old with

a projected release date of August 15, 2021. Nothing in his PSR


                                       3
indicates he has any significant health problems, and none have

been brought to the court’s attention via his compassionate release

motion.    Additionally, the court finds the 3553(a) factors weigh

against release.

     Therefore, the compassionate release motion is denied.

                               CONCLUSION

     For    the    foregoing   reasons,     defendant’s   motion   for

compassionate release is DENIED.

     This 28th
          ___ day of April 2021.




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




                                   4
